EA       ORNEY       GENERAL
                                          ---..__.   -...-.~
                     OFTEXAS                                     1
                                          I                      I

                                                               1
Hon. J. W. Edgar               Opinion No. WW-1295
Commissioner of Education
Texas Education Agency         Re : Whether a person employed
Austin, Texas                       as tax assessor-collector
                                    for a conservation and
                                    reclamation district may
                                    legally hold the office of
                                    County School Trustee at
Dear Mr. Edgar:                     the same time.
          You have requested this office to render an opinion
as to whether or not a person employed as tax assessorcollector
for a conservation and reclamation district may legally hold at
the same time the office of County School Trustee.
          We first note that the office of County School Trustee
has been held in prior Attorney General opinions, to be a civil
office of emoiument, within the meaning of Section 40, Article
XVI Texas Constitution. Attorney General Opinions O-4628 (1942),
V-1322 (1951). Therefore, in order to find that an individual is
permitted to hold both the offices of County School Trustee and
tax assessor-collector of a conservation and reclamation district,
we must find that the latter office is Q& a civil office of
emolument. Section 40, Article XVI, sunra, specifically forbids
the holding of more than one civil office of emolument. An exami-
nation of the particular office of tax assessor-collector here
involved is indicated.
          Section 135, Article 8280, V.C.S., establishes the Trin-
ity Bay Conservation District. Subsection 12 of that enactment
reads as follows:
          "The Board of Directors may appoint a Tax
     Assessor-Collector for said District who shall
     serve at the will of the Board and shall qualify
     by taking the oath required of the Directors of
     the District, and making an official bond in
     such amount as may be fixed by the Board. The
     Board of Directors shall also appoint a Board of
     Equalization composed of three (3) qualified vot-
     ers and freeholders of the District. The General
     Laws relating to the assessment, equalization and
     collection of county taxes shall apply to the
Hon. J. W. Edgar, page 2 (WW-1295)


     taxes of this District, except where same are
     in conflict with the provisions of this Act."
Since no particular information is furnished, we must assume
that the tax assessor-collector here involved has the same
general duties and responsibilities as other tax assessor-
collectors who operate under the general laws of the State.
          In 34 Texas Jurisprudence §2, at page 323, the follcw-
ing appears:
          "'Office' embraces the ideas of tenure, dura-
     tion, emolument and duties. Among the criteria
     for determining whether an employment is a public
     office are the following: the delegation of a
     portion of the sovereign functions of the govern-
     ment; the requirement of an official oath; that
     the powers entrusted are conferred by law and not
     by contract; and the fixing of the duration or
     term of office.  It is the duty pertaining to the
     office and the nature of that duty, and not the
     extent of authority which make the incumbent an
     officer; and one is none the less an officer be-
     cause his authority is confined to narrow limits."
In the light of the above information, we can now proceed with
a closer examination of the office of tax assessor-collector
for the Trinity Bay Conservation District. The office certainly
holds a delegation of a portion of the sovereign functions of the
government, by virtue of the incumbent's duty to collect the taxes
for and on behalf of the District. Under Section 135, Article
8280 v.c.s., sunra, the General Laws relating to the assessment,
equai-
     ization and collection of county taxes shall apply to the
taxes of this District. In our present context, this operates
to place the tax assessor-collector upon approximately the same
footing as a county tax assessor-collector. In Pruitt v. Glen-
rose Indeoendent School District No. 1 84 S.W.2d 1004 (Comm.
APP., 1935), it was held that the off&e of county tax assessor-
collector was a civil office of emolument. If we need to go
further, it can be noted that the tax assessor-collector for the
Trinity Bay Conservation District is required to take the same
oath required of the Directors of the District, and make an offi-
cial bond, and receives a salary.
          In view of the foregoing, this office therefore holds
that the office of tax assessor-collector for the Trinity Bay Con-
servation District is a civil office of emolument, within the
meaning of Section 40, Article XVI, Texas Constitution. The of-
fice of County School Trustee has previously been held to be such
-   -




    Hon. J. W. Edgar, page 3   (WW-1295)


    a position. Therefore, it would be a violation of Section 40,
    sunra, for the same individual to attempt to hold both offices.
    Your question is answered in the negative.

                                   SUMMARY
               Section 40, Article XVI, Texas Constitution,
          forbids the holding of more than one civil office
          of emolument. The offices of County School Trus-
          tee and Tax Assessor-Collector for a conservation
          district are both civil offices of emolument, and
          it is unconstitutional for one individual to hold
          both of the said offices.
                                      Yours very truly,
                                     WILL WILSON
                                     Attorney General of Texas



                                      m&&&cH2      .
    MLQ:wb                               Assistant
    APPROVED:
    OPINION COMMITTEE
    W. V. Geppert, Chairman
    Henry Braswell
    Bill Pool
    Bob Shannon
    Leon Pesek
    REVIEWED FOR THE ATTORNEY GENERAL
    BY:   Houghton Brownlee, Jr.